Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 01/05/2022, with respect to the rejection of Claims 1 and 5-10 under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of Claims 1 and 5-10 under 35 U.S.C 112(b) has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-2 and 8-9 under 35 U.S.C 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Drawings
The drawings are objected to because Fig. 1 has item numbers 84 and 85 labeled as “partision”, and specification Pg. 4 lns 14-15 references them as “partitions”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “Error management module” in Claims 1 and 5-10 (Specification Pg. 4 lns 20-24)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent No. US 9875165 B2), hereinafter “Huang” further in view of Zinner (US Patent Application Publication No. US 20200267096 A1) and Kaler et al. (US Patent Application Publication No. US 20210157760 A1) hereinafter “Kaler.”

With regards to Claim 1, Huang teaches:
an integrated circuit, comprising multiple processor cores*: an Ethernet* communication module including shared ports and transmission queues and reception queues for multiple internal communication channels (Huang Col. 1 lns 14-20 “The I2C bus can be used for communication between the host and internal as well as and external I2C devices”; multiple processor cores and Ethernet taught later);
and an error management module configured to manage at least one case of an error (Huang Col. 1 lns 34-42 “The BMC automatically detects a bus hang on the I2C bus”; Huang Col. 2 lns 54-65 “The baseboard management controller (BMC) 108 with fault detection is connected to and monitors the I2C bus 106”);
wherein the circuit is configured to communicate from the multiple processor cores on the multiple internal communication channels via the ports (Huang Col. 1 lns 14-20 “The I2C bus can be used for communication between the host and internal as well as and external I2C devices”; Huang Col. 2 lns 54-65 “A plurality of I2C devices 112, 114 are also connected to the I2C bus 106”);
and the error management module includes at least one hardware path for selectively switching off individual ones of the communication channels in the case of an error (Huang Col. 3 lns 
Huang does not explicitly teach comprising multiple processor cores.
However, Kaler teaches:
comprising multiple processor cores (Kaler ¶0027 “the baseboard management controller 170 may be a microcontroller that includes one or multiple processors 174 (e.g., one or multiple CPU cores)”)
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the cores of Kaler as multiple cores are known in the art to provide parallel processing and increase processing speed. (John et al. [US Patent Application Publication No. US 20180150406 A1 ¶0023 “a multi-core processor 100 utilizes processor cores 101 to read and execute program instructions at the same time thereby increasing overall speed for programs amendable to parallel computing”)
Huang does not explicitly teach an ethernet communication module.
However, Zinner teaches:
an ethernet communication module (Zinner ¶0001 “an Ethernet communication device having multiple external physical interfaces for a motor vehicle”)
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the Ethernet of Zinner as Ethernet communication devices with integrated circuits are known in the art. (Zinner ¶0002 “Ethernet communication devices are known”; ¶0013 “The interface is in particular in the form of a PHY. PHY stands for physical interface. The PHY is a special integrated circuit”)


the circuit as recited in claim 1, wherein: the communication module is configured to manage the transmission queues and reception queues for the communication channels (Huang Col. 3 lns 19-30 “the BMC 108 can send a signal via the I2C bus 106 through the I2C expander 112 to a variety of components, including transceivers”; Examiner interprets sending signals and waiting for replies as transmission and reception queues);
and the hardware path is configured to selectively lock or empty individual ones of the transmission queues and reception queues (Huang Col. 3 lns 31-42 “The BMC 108 then isolates the channel(s) 116 used by the components 118-126 that did not respond to the signal sent by the BMC 108 within the predetermined time period”).

With regards to Claim 3, Huang, Zinner, and Kaler teach the limitations of Claim 1 as referenced above. Zinner further teaches:
the circuit as recited in claim 1, wherein: the communication module is configured for media access control (Zinner ¶0044 “The media access control unit 7 is also referred to as MAC (media access control)”);
and the hardware path is configured to exclude the individual ones of the communication channels from the media access control (Zinner ¶0050 “The blocking can be performed by virtue of the interface 6 being deactivated or else by virtue of the interface 6 blocking the forwarding by the loop circuit 16”);
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Zinner to reduce the work of the control unit and reduce system downtime. (Zinner 

With regards to Claim 7, Huang, Zinner, and Kaler teach the limitations of Claim 1 as referenced above. Zinner further teaches:
the circuit as recited in claim 1, wherein the communication module includes a media-independent interface (Zinner ¶0052 “The interface 6 is in particular in the form of an MII (media independent interface)”);
and a further hardware path leads from the error management module directly to the interface (Zinner Fig. 2 elements 9, 10; Zinner ¶0045 “the data line 9 and the configuration line 10”).

With regards to Claim 8, Huang teaches the limitations of Claim 8 as referenced above in the rejection of Claim 1. Huang further teaches:
a microcontroller (Huang Col. 2 lns 54-65 “The baseboard management controller (BMC) 108 with fault detection is connected to and monitors the I2C bus 106. A plurality of I2C devices 112, 114 are also connected to the I2C bus 106. The I2C devices 112, 114 can be of a variety of types, such as but not limited to I2C expanders or I2C isolators. A plurality of components 118-126 are in communication with the I2C bus 106 via the I2C devices 112, 114.”; Examiner interprets that a BMC connected to other devices on a chip is a microcontroller).

With regards to Claim 9, Huang, Zinner, and Kaler teach the limitations of Claim 9 as referenced above in the rejection of Claim 1. Huang further teaches:
an embedded system (Huang Col. 2 lns 54-65 “The baseboard management controller (BMC) 108 with fault detection is connected to and monitors the I2C bus 106. A plurality of I2C devices 112, 114 are also connected to the I2C bus 106”; Examiner interprets that a controller connected to peripheral devices is an embedded system).

With regards to Claim 10, Huang, Zinner, and Kaler teach the limitations of Claim 1 and 9 as referenced above. Zinner further teaches:
a motor vehicle (Zinner ¶0001 “a method for operating an Ethernet communication device having multiple external physical interfaces for a motor vehicle”).
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Zinner to reduce system downtime in a vehicle. (Huang Col. 3 lns 31-42 “By isolating the channel(s) 116 used by the components 118-126 that are causing a bus hang, the BMC 108 allows the computer network 100 to operate without requiring a manual reset and prevents the bus hang from impacting the computer network”)

With regards to Claim 11, the method of Claim 11 performs the same functions as the circuit of Claim 1, and Claim 11 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Huang, Zinner, and Kaler.

With regards to Claim 12, the method of Claim 12 performs the same functions as the circuit of Claim 2, and Claim 12 is therefore rejected using the same art and rationale used in the rejection of Claim 2 by Huang, Zinner, and Kaler.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Zinner, and Kaler further in view of de Lescure et al. (US Patent No. US 10902166 B2), hereinafter “Lescure.”

With regards to Claim 4, Huang, Zinner, and Kaler teaches the limitations of Claim 1 as referenced above. Huang, Zinner, and Kaler do not teach:
the circuit as recited in claim 1, wherein: the circuit includes a random access memory;
the communication module is configured for a direct memory access to the random access memory;
and the hardware path is configured to deactivate the direct memory access on the individual ones of the communication channels
However, Lescure teaches:
the circuit as recited in claim 1, wherein: the circuit includes a random access memory (Lescure Col. 14 lns 65-67 and Col. 15 ln 1 “The interconnect 1300 communicated various IP blocks, such as a CPU, a GPU, a DRAM, and an SRAM”);
the communication module is configured for a direct memory access to the random access memory (Lescure Col. 15 lns 2-12 “the CPU communicates with the DRAM through the CPU's NIU 1310 and an isolation unit 1312”);
and the hardware path is configured to deactivate the direct memory access on the individual ones of the communication channels (Lescure Col. 15 lns 19-28 “Any portion of the interconnect 1300 can be isolated using the isolation logic, when a fault is detected”).
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Lescure to prevent fault propagation throughout the system. (Lescure Abs. “Isolation 

With regards to Claim 5, Huang, Zinner, and Kaler teach the limitations of Claim 1 as referenced above. Huang, Zinner, and Kaler do not teach:
the processor cores are combined to partitions to which the individual communication channels are assigned;
and the hardware path leads from the error management module to the processor cores
However, Lescure teaches:
the processor cores are combined to partitions to which the individual communication channels are assigned (Lescure Col. 15 lns 16-19 “Looking at a portion of the interconnect 1300, the CPU communicates with the DRAM through the CPU's NIU 1310 and an isolation unit 1312”);
and the hardware path leads from the error management module to the processor cores (Lescure Col. 15 lns 6-12 “The switch 1302 communicated with switch 1304. The switch 1302 is also in communication with a logic unit 1306”).
 Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Lescure to prevent fault propagation throughout the system and reduce downtime. (Lescure Abs. “Isolation of the fault prevents further propagation of the fault throughout the system. The resilient system includes isolation logic or an isolation unit that isolates the fault.”; Huang Col. 3 lns 31-42 “By isolating the channel(s) 116 used by the components 118-126 that are causing a bus hang, the BMC 108 allows the computer network 100 to operate without requiring a manual reset and prevents the bus hang from impacting the computer network”)


the circuit as recited in claim 1 wherein the circuit includes at least one external error pin for controlling the error management module
However, Lescure teaches:
the circuit as recited in claim 1 wherein the circuit includes at least one external error pin for controlling the error management module (Lescure Col. 21 lns 54-65 “an integrated microcontroller, which has a processor, local volatile and non-volatile memory, peripherals and input/output pins”; Examiner interprets an external error pin is an input/output pin).
	Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Lescure to provide an additional method of error detection and prevent fault propagation throughout the system and reduce downtime. (Huang Col. 3 lns 31-42 “By isolating the channel(s) 116 used by the components 118-126 that are causing a bus hang, the BMC 108 allows the computer network 100 to operate without requiring a manual reset and prevents the bus hang from impacting the computer network”)

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Mukhopadhyay et al. (US Patent Application Publication No. US 20100158023 A1) teaches a system-on-chip integrated circuit (and multi-chip systems based thereon) that includes a bridge interface that employs data scrambling and error correction on data communicated between integrated circuits

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114